Citation Nr: 9934468
Decision Date: 12/09/99	Archive Date: 02/08/00

DOCKET NO. 94-47 548               DATE DEC 09, 1999

On appeal from the Department of Veterans Affairs Regional Office
in Phoenix, Arizona

THE ISSUE

Entitlement to service connection for post-traumatic stress
disorder (PTSD).

REPRESENTATION 

Appellant represented by: Phillip Verrette, Attorney at Law 

ATTORNEY FOR THE BOARD 

Vito A. Clementi, Counsel

INTRODUCTION

The appellant had active duty from March 1966 to March 1968. He
served in Vietnam from November 1966 to October 1967.

This matter was last before the Board of Veterans' Appeals (the
Board) in March 1999, on appeal from a July 1990 rating decision of
the Department of Veterans Affairs (VA) Regional Office in Phoenix,
Arizona (the RO). On prior review, in March 1999, the Board
remanded the appellant's claim for further development of the
evidence and readjudication.

The Board notes that in its March 1999 remand, the issue under
review was characterized as whether the appellant had submitted new
and material evidence that was sufficient to warrant the reopening
of his claim of entitlement to service connection for a psychiatric
disorder, claimed as PTSD. The appellant's claim of service
connection for a psychiatric disorder (i.e., an anxiety neurosis)
had been denied by rating decision in November 1980 and not
appealed.

In Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996) the Federal
Circuit Court of Appeals held in part that a claim based on the
diagnosis of a new mental disorder stated a new claim when the new
disorder had not been diagnosed and considered at the time of the
prior Notice of Disagreement (NOD). In this matter, the appellant
has proffered evidence that he has been diagnosed to have PTSD, and
this diagnosis had not been considered at the time of the November
1980 rating decision. Because the appellant is seeking service
connection for PTSD, the matter currently under review is therefore
a new claim. The entirety of the appellant's claims folder will be
reviewed by the Board, without regard to the issue of whether new
and material evidence has been proffered to reopen the claim denied
in November 1980 and not appealed. 1
-----------------------------------------------------------------

1 The Board notes in this regard that in its January 1994 and
August 1999 Statements cf the Case, the RO advised the appellant of
the laws and regulations pertaining to claims of entitlement to
service connection for PTSD on an original basis, without regard to
the issue of whether new and material evidence has been submitted.
In this respect, the Board's earlier characterization of the issue
cannot be said to have inured to the prejudice of the appellant.
See Bernard v. Brown, 4 Vet. App. 384 (1993). 

- 2 -

The Board further notes that by letter dated in March 1994, the
appellant was advised through counsel that preliminary review of
recently obtained medical evidence suggested that he may have
qualified for non service-connected pension benefits. The appellant
was provided with an application form for this benefit. The record
does not reflect that the appellant responded to this information.

FINDINGS OF FACT

1. The appellant is not a combat veteran.

2. The evidence does not reflect that the appellant sustained a
qualifying stressor during the course of his military service.

CONCLUSION OF LAW

PTSD was not incurred in or as a result of the appellant's active
military service. 38 U.S.C.A. 1110, 1154 (West 1991); 38 C.F.R.
3.303, 3.304 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant contends that a grant of service connection is
warranted for PTSD, based upon incidents occurring during his
Vietnam military services. Specific contentions of the appellant
will be described below. In the interest of clarity, the Board will
initially review pertinent law and VA regulations. The factual
background of this case will then be discussed. Finally, the Board
will analyze the appellant's claim and render a decision.

- 3 -

Relevant law and regulations

In general, service connection may be granted for disability or
injury incurred in or aggravated by active military service. 38
U.S.C.A. 1110 (West 1991). The resolution of this issue must be
considered on the basis of the places, types and circumstances of
his service as shown by service records, the official history of
each organization in which the claimant served, his medical records
and all pertinent medical and lay evidence. Determinations relative
to service connection will be based on review of the entire
evidence of record. 38 U.S.C.A. 7104(a) (West 1991); 38 C.F.R.
3.303(a); see also Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Under pertinent law and VA regulations, service connection may be
granted if the evidence establishes that a psychiatric disability
was incurred in service, or was manifested to a compensable degree
within one year after service. 38 U.S.C.A. 1101, 1110, 1112, 1113
(West 1991); 38 C.F.R. 3.303(a), 3.307, 3.309 (1999).
Notwithstanding the lack of a diagnosis of a psychiatric disorder
during service or within one year thereafter, service connection
may still be granted if all of the evidence, including that
pertinent to service, establishes that the disease was incurred in
service. 38 U.S.C.A. 1113(b) (West 1991); 38 C.F.R. 3.303(d)
(1999); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Service connection for PTSD requires medical evidence establishing
a clear diagnosis of the condition, credible supporting evidence
that the claimed in-service stressors actually occurred, and a
link, established by medical evidence, between the current
symptomatology and the claimed in-service stressors. 38 C.F.R.
3.304(f).

With regard to the second criterion, the evidence necessary to
establish that the claimed stressor actually occurred varies
depending on whether it can be determined that the veteran "engaged
in combat with the enemy." 38 U.S.C.A. 1154(b) (West 1991); 38
C.F.R. 3.304(d) (1999); see also Gregory v. Brown, 8 Vet. App. 563
(1996); Collette v. Brown, 82 F.3d 389 (Fed.Cir. 1996).

4 -

In Zarycki v. Brown, 6 Vet. App. 91 (1993), the United States Court
of Appeals for Veterans Claims (the Court) set forth the analytical
framework and line of reasoning for determining whether a veteran
was exposed to a recognizable stressor during service. The Court in
Zarycki noted that, under 38 U.S.C.A. 1154(b) and 38 C.F.R.
3.304(d) and (f), the evidence necessary to establish the
incurrence of a recognizable stressor during service to support a
claim of service connection for PTSD will vary depending on whether
the veteran "engaged in combat with the enemy." See Hayes v. Brown,
5 Vet. App. 60 (1993). The determination as to whether the veteran
"engaged in combat with the enemy" is made by considering military
citations that expressly denote as much and/or other service
department or lay evidence that is credible. See Doran v. Brown, 6
Vet. App. 283, 289 (1994).

By law, the Board's statement of reasons and bases for its findings
and conclusions, on all material facts and law presented on the
record must be sufficient to enable the claimant to understand the
precise basis for the Board's decision, as well as to facilitate
review of the decision by courts of competent appellate
jurisdiction. See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328
(1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38
U.S.C.A. 7104(d)(1) (West 1991). With this requirement of law, and
in light of the appellant's contentions, a brief factual review of
evidence of record as found in the appellant's claims folder would
be helpful to an understanding of the Board's decision.

Factual background

The appellant's report of transfer or discharge from the armed
forces reflects that he is the recipient of the National Defense
Service Medal, the Vietnam Service Medal with Bronze Service Star,
and the Republic of Vietnam Campaign Medal. 2  His military
occupational specialty was heavy vehicle driver.

------------------------------------------------------------
2 The National Defense Service Medal is awarded for honorable
active service for any period between June 27, 1950 and July 27,
1954, or between January 1, 1961 and August 14, 1974. See Manual of
Military Decorations and awards, 6-1 (Department of Defense Manual
1348.33-M, July 1990). The Vietnam Service Medal is awarded to all
members of the Armed Forces of the United States serving at any
time between July 4, 1965 and March 28, 1973 in Thailand, Laos, or
Cambodia or the airspaces thereover in direct support of operations
in Vietnam. Id. at 6-1. An award of a Bronze Service Star for the
Vietnam Service Medal is based upon "participation during" approved
campaign periods." Id. at 6-6. The Republic of Vietnam 

- 5 - 

The appellant's service medical records are devoid of any mention
of any psychiatric complaints, symptoms or diagnoses. The appellant
denied any psychiatric symptoms during his February 1968 separation
physical examination.

A VA medical record dated in April 1980 reveals that the appellant
was then treated for an anxiety neurosis. The appellant stated that
his anxiety and memory loss were caused by his exposure to
herbicides while in Vietnam.

The appellant underwent a VA psychiatric examination in September
1980. There was no information elicited as to any incident of
military service. The appellant was diagnosed to have a
psychiatric-anxiety reaction that was chronic and moderately
severe.

By correspondence received in June 1990, the appellant sought
service connection for PTSD. In support of this attempt, the
appellant submitted a copy of a November 1989 examination conducted
by J.G., Ph.D. The appellant related his belief that his anxiety
neurosis and loss of memory were caused by his exposure to an
herbicidal agent in Vietnam, and that he had difficulty falling
asleep because of flashbacks.

Dr. J.G. stated that the appellant had a mental health disorder
which in part included symptoms of moderate to severe depression
and severe anxiety. Dr. J.G. further stated that the etiological
cause of these symptoms was not definitely known from the
psychological evaluation alone, but that they were compatible with
the appellant's "history of combat duty in Vietnam." Dr. J.G. also
noted that it was also possible that the appellant's loss of brain
function was due to chronic alcoholism. Dr. J.G. diagnosed the
appellant to have PTSD of delayed onset, a panic disorder, and a
somatoform pain disorder. Dr. J.G.'s report does not reflect any
mention of any specified combat or non-combat stressors.

------------------------------------------------------------------
Campaign Medal is awarded to those personnel who (1) served in the
Republic of Vietnam for 6 months during a specified period; or, (2)
served outside the geographical limits of the Republic of Vietnam
but contributed direct combat support to the Republic of Vietnam
and Armed Forces for 6 months; or, (3) served in the Republic of
Vietnam or outside its geographical limits for less than 6 months
but were wounded, captured or killed. See Army Regulation 672-5-1,
28.

- 6 -

In his report, Dr. J.G. related that a personal history was
obtained from the appellant and from "records obtained." These
records included a June 1989 report from E.M.G., D.O. who,
according to Dr. J.G., diagnosed the appellant to have PTSD. Other
records reported to have been reviewed pertained to physical
injuries.

In his report, Dr. E.M.G. stated that the appellant related he had
anxiety attacks "since he served in Vietnam as a convoy escort."
The physician noted that when he asked the appellant if he had
anxiety attacks before his Vietnam service, the appellant stated "I
don't remember." The appellant also related that since his return
from Vietnam, he was generally very nervous, and that he
experienced flashbacks of Vietnam when he heard loud noises, and
that when he experienced a fire or heart thunder. The appellant
also stated he recalled "friends being shot." Dr. E.M.G. diagnosed
the appellant to have a moderate panic disorder without
agoraphobia, major depression, and "rule out" PTSD. Dr. E.M.G.
further observed that:

"There are elements suggestive of [PTSD] as noted by [the
appellant's] heightened general anxiety, flashbacks and intrusive
memories, disturbed sleep and depressed affect. A general blunting
of emotional response is not particularly detailed in this
interview although the [appellant] does describe a loss of interest
and loss of pleasure which could be consistent with a major
depressive disorder or a [PTSD]."

Dr. E.M.G. further commented that:

"Further elaboration of whether [the appellant] has [PTSD] should
be undertaken by more extensive diagnostic evaluation and a
referral ... If his diagnosis truly is a [PTSD] and he has
increasingly intrusive symptoms of flashbacks as well as an

7 - 

untreated panic disorder then this could possibly inhibit his 
functioning adequately on the job. 3

By correspondence received in October 1991, the appellant through
counsel related that due to his impairment, he was unable to recall
any combat related stressors. It was reported that the appellant
recalled an incident that "vaguely" involved a captain of an
armored unit being killed by a sniper. After this incident, the
appellant was "apparently blown approximately 30 feet by what he
believes was a mortar round." It was reported that the appellant
was only able to estimate the time of this incident as "late 1967,"
and he was unable to recall any particular details surrounding the
incident.

A photocopy of the appellant's military personnel record was
received in December 1991. It reflects that the appellant was
awarded military occupational specialties of Light Vehicle Driver
and Heavy Vehicle Driver. It further reflects that the appellant
served in Vietnam from November 1966 to October 1967 in the latter
military occupational specialty. The form reflects that the
appellant served during the Vietnam Counteroffensive Phase II, and
that he is the recipient of the National Defense Service Medal, the
Vietnam Service Medal, the Republic of Vietnam Campaign Medal and
two overseas bars.

By letter dated in January 1992, the U.S. Armed Services Center for
Research of Unit Records (USASCRUR), [(formerly, the United States
Army and Joint Services Environmental Support Group] was requested
by the RO to assist in corroboration of any of the appellant's
claimed stressors. Enclosed with the RO's request were a copy of
the appellant's military personnel record, the reports of Dr.
E.M.G. and Dr. J.G., and the appellant's counsel's October 1991
letter relating the extent of the appellant's account of the
claimed stressors.

---------------------------------------------------------------
3 In April 1993, the appellant's claims folder was reviewed by
R.D.M., M.D., a VA mental health care provider. He noted that the
June 1989 examination "neither ruled in or out" a diagnosis of
PTSD. 

- 8 -

By letter dated in August 1991, USASCRUR informed the RO that a
search of its casualty record files did not indicate that the
appellant had been injured or wounded during his Vietnam tour of
duty. It also stated that it was unable to research the appellant's
account of the death of the unnamed officer.

By letter dated in November 1992, the appellant through counsel was
advised of the USASCRUR's findings. He was also provided with a
copy of a list, provided by USASCRUR to the RO, of "Lessons
Learned" memoranda filed by his unit. The appellant was advised of
the source and procedures for requesting these documents to support
his claim. The record does not reflect that the appellant responded
to this information.

The appellant underwent a VA psychiatric examination in April
191)3. The appellant reported that he served in Vietnam, but he was
unable to recall the dates of such service. He stated that Vietnam
"bother[ed] him a little bit." He stated that he had nightmares
twice weekly, and that when he slept fitfully he attributed it to
his Vietnam "combat." The appellant reported that he also had
anxiety almost every day that was worsened by portrayals of combat
on television. The examiner commented that although the appellant
may have some symptoms of PTSD, these were "eclipsed by his
dementia which is very severe." The examiner further noted that the
appellant was only able to cooperate with the examination ,with
great difficulty. The appellant was diagnosed to have dementia.

By correspondence dated in August 1997, the appellant through
counsel was again advised of USASCRUR's findings, and was
specifically requested to provide further substantiating
information as to the officer he allegedly witnessed being killed
while in Vietnam. The record does not reflect that the appellant
responded to this inquiry.

9 -

In December 1997, copies of the appellant's unit personnel records
(i.e., "morning reports") listing casualties were received. There
is no reference to the appellant's reported incident (i.e., where
he was thrown by an explosion), or reference to any incident
involving an officer.

Following the Board's March 1999 remand, the RO advised the
appellant through counsel to submit any further evidence of
treatment for his psychiatric disorder, and to provide any further
clarifying information as to his claimed stressors. The record does
not reflect that the appellant responded to this inquiry.

Pursuant to the Board's March 1999 remand, the RO obtained a copy
of the appellant's disability award file from the Social Security
Administration. It reflect,,; that in December 1989, the appellant
was found to be disabled as o@f April 1987 due: to delayed onset
PTSD, panic disorder without agoraphobia, somatoform pain disorder,
probable organic impairment of brain function secondary to either
an old head injury of chinch alcoholism, major depression, and
status post rupture of bicipital tendon and biceps muscle of the
right arm.

Apart from the near entirety of the appellant's VA claims folder,
the Social Security Administration file also contains extensive
treatment record for disorders not at issue. Also included was a
July 1989 report of examination authored by Dr. E.M.G., in which
the physician diagnosed the appellant to have a moderate panic
disorder without agoraphobia, a single episode of major depression,
and "rule out" PTSD. There is no reference to any incident of the
appellant's military service contained in the Social Security
Administration file.

Analysis

Well groundedness/duty to assist/standard of proof

Under 38 U.S.C.A. 5107(a), an applicant for VA benefits has the
"burden of submitting evidence sufficient to justify a belief by a
fair and impartial individual

- 10-

that the claim is well grounded, meaning that the claim is "one
which is ... capable of substantiation." Further, the claim "need
not be conclusive but only possible" in order meet the burden
established in the statute. Kandik v. Brown, 9 Vet. App. 434, 439
(1996). The burden to submit evidence sufficient to establish a
"well-grounded" claim is the claimant's alone. Epps v. Gober, 126
F.3d 1464, 1469 (Fed.Cir. 1997).

It has been observed that in Epps, the Federal Circuit Court of
Appeals "definitively held that 'there is nothing in the text of
[38 U.S.C.A] 5107 to suggest that [] VA has a duty to assist a
claimant until the claimant meets his or her burden... of
establishing a well-grounded claim before providing any assistance
to the claimant." Morton v. West, 12 Vet. App. 477, 481 (1999)
(emphasis added). It was also noted that the claimant's burden to
produce evidence to render a claim well grounded was a "condition
precedent established by Congress" that neither VA nor the Court
was free to ignore. Morton, 12 Vet. App. at 485.

In order for the appellant's claim to be well grounded, there must
have been presented competent evidence of a current disability; a
disease or injury which was incurred in service, and a nexus
between the disease or injury and the current disability. Caluza v.
Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604
(Fed.Cir. 1996)(table); see Watai v. Brown, 9 Vet. App. 441, 443
(1996). In ascertaining whether a claim is well grounded, the
truthfulness of evidence proffered in its support is presumed. King
v. Brown, 5 Vet. App. 19, 21 (1993).

As discussed in detail above, a veteran seeking service connection
f or post traumatic stress disorder must satisfy the initial burden
of submitting a well-grounded claim by furnishing (1) medical
evidence of a current disability, (2) medical or lay evidence of an
in-service stressor, and (3) medical evidence of a nexus between
service and the current PTSD disability. 38 C.F.R.  3.304(f); Cohen
v. Brown, 10 Vet. App. 128, 136-137 (1997).

- 11 - 

Having carefully reviewed all of the evidence of record and
presumed it credible, the Board finds that the appellant has
submitted a well-grounded claim of entitlement to service
connection for PTSD. Through the opinion of Dr. J.G., the appellant
has proffered a diagnosis of PTSD, linked to the appellant's
reported "history of combat duty in Vietnam." In particular, the
Board again. observes that the appellant's report of the relevant
Vietnam experiences (i.e., white in Vietnam, he witnessed the death
of an officer and that he himself was thrown 30 feet as the result
of some explosion) is presumed credible at this predicate stage of
analysis. King, supra.

Having found that the appellant's claim is well grounded does not
end the Board's inquiry. Rather it places upon VA the duty to
assist the appellant in the development of the claim by obtaining
relevant records which could possibly substantiate the claim and
conducting appropriate medical inquiry. See Peters v. Brown, 6 Vet.
App. 540, 542 (1994); see 38 U.S.C.A. 5107(a).

In this case, the Board remanded this issue in March 1999 so that
additional medical records and Social Security records could be
obtained and so that the appellant could provide additional
information concerning his claimed stressors. The additional
records were obtained; as indicted elsewhere in this decision, the
appellant has not provided more specific information concerning
hi:3 claimed stressors. The Board believes that the requested
evidentiary development has been completed by the RO to the extent
possible. See Stegall v. West, 11 Vet. App. 268 (1998).

Once the evidence has been assembled, it is the responsibility of
the Board to evaluate all of the evidence. When there is an
approximate balance of positive and negative evidence regarding the
merits of an issue material to the determination of the matter, the
benefit of the doubt in resolving each such issue shall be given to
the claimant. 38 U.S.C.A. 5107(b). In Gilbert v. Derwinski, 1 Vet.
App. 49, 53 (1990), the Court stated that "a veteran need only
demonstrate that there is an approximate balance of positive and
negative evidence' in order to prevail." To

- 12 - 

deny a claim on its merits, the evidence must preponderate against
the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing
Gilbert, 1 Vet. App. at 54.

The Board wishes to point out that while the appellant's assertions
are presumed for the limited purpose of ascertaining whether his
claim is well grounded, the presumption of credibility does not
extend beyond that predicate determination. Chipego v. Brown, 4
Vet. App. 102, 104-105 (1993). The Board is required to assess the
credibility, and therefore the probative value of proffered
evidence of record in its whole. See Owens v. Brown, 7 Vet. App.
429, 433 (1995); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir.
1997); Guimond v. Brown, 15 Vet. App. 69, 72 (1993); Hensley v.
Brown, 5 Vet. App. 155, 161 (1993).

Discussion

For a grant of service connection for PTSD, the governing
regulation, 38 C.F.R. 3.304(f), requires the presence of three
elements: (1) A current, clear medical diagnosis of PTSD; (2)
credible supporting evidence that the claimed in-service stressor
actually occurred; and (3) medical evidence of a causal nexus
between current symptomatology and the specific claimed in-service
stressor. Cohen, 10 Vet. App. at 138.

Regarding the initial 3.304(f) PTSD element, if there is a current,
clear, and unequivocal diagnosis of record from a mental-health
professional, it is presumed to have been made in accordance with
the applicable DSM criteria as to both the adequacy of the
symptomatology and the sufficiency of the stressor. See Cohen, 10
Vet. App. at 140. In this matter, the appellant has been diagnosed
to have PTSD by Dr. J.G..

As to the second 3.304(f) element, as discussed above the evidence
necessary to establish the occurrence of a recognizable stressor
during service varies depending on whether or not the veteran was
"engaged in combat with the enemy." West v. Brown, 7 Vet. App. 70,
76 (1994). The Board is required to "make specific findings of fact
as to whether or not the veteran was engaged in combat with the
enemy and,

- 13 -

if so, whether the claimed stressor is related to such combat."
Zarycki v. Brown, 6 Vet. App. 91, 98 (1996). If the claimed
stressor is not combat related, "the veteran's lay testimony
regarding [an] in-service stressors is insufficient, standing
alone, to establish service connection and must be corroborated by
"credible evidence," Doran v. Brown, 6 Vet. App. 283, 289 (1994).

Applicable law further provides that where it is determined,
through the receipt of certain recognized military citations or
other supportive evidence, that the veteran was engaged in combat
with the enemy and the claimed stressors are related to such
combat, the appellant's lay testimony regarding the stressors must
be accepted as for conclusive as to their actual occurrence and no
further development corroborative evidence will be required,
provided that the appellant's testimony is found to be
"satisfactory." Satisfactory evidence is "credible" and "consistent
with the circumstances, conditions, or hardships of such service."
38 U.S.C.A. 1154(b); 38 C.F.R. 3.303(d).

In Kessel v. West, No. 98-772 (U.S. Vet. App. Sep. 20, 1999), the
Court observed that the import of the statute is ascertained when
viewed in the context of comparing the evaluation of the merits of
the claim of a non-combat veteran and a combat veteran. A non-
combat veteran's claim must be denied if the preponderance of the
evidence is against the claim. By preponderance of the evidence is
meant that the truth of the fact in controversy is "more likely
than not." See Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991).
Conversely, a combat veteran's claim cannot be denied unless there
is "clear and convincing evidence " to the contrary as to the
service incurrence or aggravation element. By "clear and
convincing" is meant that there is a "reasonable certainty of the
truth of the fact in controversy." See Vanerson v. West, 12 Vet.
App. 254 (1999).

In short, in order to grant service connection for PTSD to a
noncombat veteran, there must be credible evidence to support the
veteran's assertion that the stressful event occurred. Moreover, a
medical opinion diagnosing PTSD does not suffice to verify the
occurrence of the claimed in-service stressors. Cohen, 11) Vet.
App. at 142; Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).

- 14 -

Having carefully reviewed all of the evidence of record as to this
aspect of the appellant's claim, the Board finds that the appellant
is not a combat veteran and the presumptive provisions of 38
U.S.C.A 1154(b) are not applicable. First, the appellant has not
been awarded any combat-related awards or decorations. His military
occupational specialty (truck driver) is not indicative of combat
service. Although the appellant's service personnel record reflects
that he was present and participated in some aspect of the Vietnam
Counteroffensive Phase II, there is no indication of the nature of
his duties apart from his performance of duties as a vehicle
driver.

The Board has also examined the morning report entries provided by
USASCRUR. These do not reflect any indication that the appellant's
unit, identified as the 572d Transportation Company, 7th
Transportation Battalion, sustained any combat-related deaths or
injuries of its personnel for the periods indicated. Although
several individuals were listed as being transferred to medical
facilities, there is no indication that these soldiers were so
moved due to wounds sustained in combat.

The record does not therefore indicate that the appellant is a
veteran of combat. See also VAOPGCPREC 12-99, (October 18, 1999)
[holding that the determination of whether a veteran "engaged in
combat with the enemy" depends on multiple factors, including the
requirement that the veteran participated in events constituting an
actual fight or encounter with a military foe or hostile unit or
instrumentality. The issue of whether any particular set of
circumstances constitutes engagement in combat with the enemy for
purposes of section 1154(b) must be resolved on a case by case
basis.].

The law is well settled that VA's duty to assist is not a one-way
street. If a veteran wishes help, he cannot passively wait for it
in those circumstances where his own actions are essential in
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. App. 191
(1991); Hayes v. Brown, 5 Vet. App. 60, 68 (1993). The appellant
through counsel has been advised of the need to submit clarifying
and specific

- 15 -

information relative to his Vietnam tour on multiple occasions, and
no information has been forthcoming. 4

As is alluded to above, if the claimed stressor is not combat-
related, "the veteran's lay testimony regarding [an] in-service
stressors is insufficient, standing alone, to establish service
connection and must be corroborated by 'credible evidence,' Doran
v. Brown, 6 Vet. App. 283, 289 (1994); see also Kessel, supra. In
this matter, the appellant has reported through counsel that he
vaguely recalls witnessing the death of an unnamed officer. The
appellant has not proffered any additional details as to the time,
place or other circumstances surrounding this alleged event. The
appellant has also reported that he was involved in an explosion in
which he was blown approximately 30 feet away from where he was
standing. The appellant's service medical records are devoid of any
reference to any injuries sustained in to this event, and the
appellant has not furnished any particulars concerning that event.

The appellant's statements concerning his experiences in Vietnam
are vague and nonspecific as to "who, what, when and where" of the
claimed incidents. As indicated above, the appellant's statements
do not mesh with the of official records, which do not indicate
either that he served in combat or that there were any combat-
related casualties sustained by his unit during the time he was in
Vietnam.

-------------------------------------------------------------
4 The Board is cognizant that through counsel the appellant has
reported that he is unable to recall specific details of his
claimed combat-related stressors. To the extent that appellant and
his counsel are suggesting that the claimed memory loss is a
manifestation of the claimed PTSD, the Board observes that there
has not been obtained medical evidence to that effect. It is now
well-established that those medically untrained are not qualified
to render medical opinions regarding the etiology of disorders and
disabilities. Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).
The Board further observes that Dr. J.G. opined that the appellants
loss of brain function may have been due to chronic alcoholism. In
any event, as discussed above, notwithstanding his memory problems
the appellant bears some responsibility in developing evidence
relating to his claimed stressors. 

- 16 - 

The Board observes that Dr. J.G. apparently believed the appellant
to be a veteran of combat. However, a physician's opinion is
irrelevant as to the question of the occurrence of the claimed
stressors. See Cohen, 10 Vet. App. at 142; Moreau, 9 Vet. App. at
395-396. See also Swann v. Brown, 5 Vet. App. 229, 233 (1993)
[medical opinion based solely or in large measure on a veteran's
reported medical history will not be probative to disposition of
claim if the objective evidence does not corroborate the reported
medical history or if a preponderance of the evidence is otherwise
against the claim].

In summary, for the reasons and bases discussed in detail above,
the Board concludes that the preponderance of the evidence is
against the claim with regard to the issue of the occurrence of a
qualifying stressor. Service connection for PTSD is therefore
denied.

ORDER 

Service connection for PTSD is denied.

Barry F. Bohan
Member, Board of Veterans' Appeals

17 - 


